Citation Nr: 0102888	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  98-18 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased evaluation for 
osteochondritis, dissecans, of the left knee with 
osteoarthritis, currently evaluated as 20 percent disabling.

2.  Entitlement to a compensable evaluation for bilateral 
hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from February 1954 to 
December 1955.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO).  

Following the timely substantive appeal of the October 1998 
Statement of the Case that addressed the claims cited above, 
the veteran has raised additional issues.  Under the 
provisions of 38 U.S.C.A. § 7105(a) (West 1991), an appeal to 
the Board must be initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished to the veteran.  In essence, the following 
sequence is required: There must be a decision by the RO, the 
veteran must express timely disagreement with the decision, 
VA must respond by explaining the basis of the decision to 
the veteran, and finally the veteran, after receiving 
adequate notice of the basis of the decision, must complete 
the process by stating his argument in a timely-filed 
substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 
and 20.203 (2000).  In a March 2000 rating decision, the RO 
granted the veteran a total rating due to his service 
connected disabilities.  Other claims were also fully 
adjudicated by the RO and have not been appealed to the 
Board.  Accordingly, these additional claims are not before 
the Board at this time.  38 U.S.C.A. § 7105(a) (West 1991).






REMAND

At a hearing held before a hearing officer at the RO in 
January 1999, the veteran indicated that additional private 
and VA medical records were available regarding his claims 
(Transcript pp. 2-3, 7-8, 10).  These records appear to be 
pertinent to the claims at issue.  The record shows that the 
RO requested VA records following the hearing and these 
apparently were obtained through the later part of 1999.  The 
veteran reported, however, ongoing treatment, generally on a 
monthly basis.  A number of private records were added to the 
record following the hearing, however, it is not clear these 
were all the records from all the private providers 
identified at the hearing on appeal.

In this context, there has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supercedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Apparently under both the old criteria and clearly under the 
law brought about by the Veterans Claims Assistance Act of 
2000, a remand in this case is required for compliance with 
the notice and duty to assist provisions.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Further, the Board believes that an examination is warranted 
in order to meet the Court's requirements in DeLuca v. Brown, 
8 Vet. App. 202, 205-6 (1995).  Therefore, for these reasons, 
a remand is required. 


Accordingly, this case is REMANDED for the following:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

2.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his 
claims.  After securing any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of those 
treatment records identified by the 
veteran which have not been previously 
secured, including, most importantly, 
records of treatment cited by the veteran 
at his hearing in January 1999.

2.  If warranted, the RO should arrange 
for a VA examination to determine the 
nature, extent and severity of the 
service-connected left knee disability.  
The claims folder or the pertinent 
medical records contained therein must be 
reviewed by the examiner in conjunction 
with the examination.  The examiner 
should record pertinent medical 
complaints, symptoms, clinical findings 
and comment on the functional limitation, 
if any, caused by the service connected 
disability.  The examiner should provide 
explicit responses to the following 
questions:

(a) What are the manifestations of the 
service-connected left knee disability?

(b) The veteran has complaints of pain that 
he attributes to his service-connected left 
knee disability.  Accordingly, the examiner 
must specifically comment on the presence or 
absence of any objective manifestation that 
would demonstrate functional impairment due 
to pain attributable to the left knee 
disability.

(c) Does the veteran have incoordination or 
an impaired ability to execute skilled 
movements smoothly as a result of his 
service-connected left knee disability?  If 
so, the examiner should comment on the 
severity of his incoordination and the effect 
incoordination has on his ability to 
function.

3.  If warranted, the RO should arrange 
for a VA audiological examination to 
determine the nature and extent of the 
veteran's bilateral hearing loss in 
accordance with VA rating criteria.

4.  After the aforementioned documents 
have been obtained, the RO should arrange 
(if warranted) for a VA ears, nose, and 
throat examination to determine the 
nature and extent of any hearing loss 
found to be present.  The claims folder 
or the pertinent medical records 
contained therein must be reviewed by the 
examiner in conjunction with the 
examination.  All necessary tests should 
be performed.  The examiner should record 
pertinent medical complaints, symptoms, 
and clinical findings.  The examiner 
should provide explicit responses to the 
following questions:

(a) What is the nature and extent of the 
veteran's service-connected right ear 
hearing loss?

(b) What is the nature and extent of the 
veteran's service-connected left ear 
hearing loss?

5.  After completion of the above, the RO 
should readjudicate the claims with 
consideration given to all of the 
evidence of record, including any 
additional medical evidence obtained by 
the RO on remand.  The readjudication of 
the claim regarding the left knee must be 
within the analytical framework provided 
by the Court in DeLuca, 8 Vet. App. at 
205-6, and it must consider alternative 
diagnostic criteria.  The RO should 
consider the applicability of the Court's 
decision in Esteban v. Brown, 6 Vet. App. 
259 (1994), with respect to entitlement 
to separate ratings for the left knee 
disorder.  In this regard, a 
determination whether a separate rating 
is in order for arthritis (within the 
analytical framework provided by the 
General Counsel's holding in VAOPGCPREC 
23-97) should be made.

6.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent Court decisions that are 
subsequently issued also should be 
considered.  

If the benefit sought on appeal remains denied, the veteran 
and his representative should be provided with a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  An appropriate period of time should be allowed for 
response.  Thereafter, the case should be returned to the 
Board, if in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Richard B. Frank
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





